                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

MIDLAND NATIONAL LIFE
INSURANCE COMPANY,

               Plaintiff,

v.                                                                 No. 5:19-cv-00591-JKP

IRIS V. SANTANA-AYALA a/k/a IRIS
SANTANA a/k/a IRIS VELIA AYALA
a/k/a IRIS VELIA AYALA-AYALA,
HERIBERTO RODRIGUEZ, AND JUAN
CARLOS VEGA-DIAZ a/k/a JUAN
CARLOS VEGA,

               Defendants.

                                            ORDER

       This matter is before the Court upon Plaintiff Midland National Life Insurance

Company’s Motion for Judgment on its Interpleader (ECF No. 21) and Defendant Iris V.

Santana-Ayala’s Motion for Default Judgment (ECF No. 22). The premises considered, the

Court grants Midland’s judgment on its Interpleader and enters default judgment against Juan

Carlos Vega-Diaz a/k/a Juan Carlos Vega.

                                         I. Background

       On May 31, 2019, Plaintiff Midland National Life Insurance Company (“Midland”) filed

a Complaint for Interpleader pursuant to 28 U.S.C. § 1335 and Rule 22 of the Federal Rules of

Civil Procedure to resolve competing claims to the death benefit of a life insurance policy issued

by Midland to Deborah M. Santana (“Deborah”). ECF No. 1. Iris V. Santana-Ayala a/k/a Iris

Santana a/k/a Iris Velia Ayala a/k/a Iris Velia Ayala-Ayala (“Iris”), Deborah’s mother, was the

original beneficiary but shortly before Deborah’s death Midland received an incomplete change
of beneficiary form naming Heriberto Rodriguez (“Heriberto”) as the beneficiary in place of Iris.

         Although Midland initially determined that the form was sufficient to effect the change,

and Heriberto made a claim for the proceeds, Iris and other family members disputed Heriberto’s

entitlement to the money. Further, Midland was concerned that Deborah may have been married

both at the time she applied for the Policy and at the time of her death even though Deborah

stated in her application for the Policy that she was single, and is listed on her death certificate as

divorced. Midland noted that because Texas is a community property state, Deborah’s estranged

spouse, Juan Carlos Vega-Diaz a/k/a Juan Carlos Vega (“Juan”), may have a potential claim to

some portion of the proceeds.1 Consequently, Midland filed its interpleader asking the Court to

determine whom among the Defendants is entitled to the proceeds and in what amount, and

deposited the proceeds with the Registry of the Court.

         Midland contends it has done all that is required to perfect its interpleader and asks the

Court to enter an order discharging Midland from any further liability under the Policy, award

Midland its attorney fees and costs incurred in bringing its interpleader, and dismiss Midland

from all further proceedings. See ECF No. 21.

         Iris’s motion states Defendants each waived service of summons, but only Iris answered

the Complaint; Heriberto and Juan are each in default; and the Clerk has entered default. Thus,

Iris contends, default judgment against Heriberto and Juan is proper. And, as the only competing

claimant to appear in these proceedings in which the Complaint sufficiently alleges that she is a




1
  Under Texas state law, a surviving spouse may be entitled to a portion of the proceeds of a life insurance policy if
the policy was paid for with community funds. Estate of Cavenaugh v. C.I.R., 51 F.3d 597, 602 (5th Cir. 1995) (“If
life insurance is purchased during a marriage and paid for with community funds, the ‘policy rights’ or incidents of
ownership and the ‘proceeds rights’ or the rights to receive the proceeds in the future constitute community
property.”) (internal quotation omitted); see also Tex. Family Code Ann. § 9.301 (providing for revocation of a
former spouse as a life insurance beneficiary).
                                                          2
putative beneficiary of the death benefit, Iris argues she is therefore entitled to the disputed death

benefit. See ECF No. 22-1.

                                        II. Legal Standards

       Under Federal Rule of Civil Procedure 55(b)(2), the court may enter a default judgment

where the clerk, under Rule 55(a), has entered the party’s default based upon a failure to plead or

otherwise defend the action. A default occurs when a defendant has failed to plead or otherwise

respond to the complaint within the time required by the Federal Rules of Civil Procedure.

Saldana v. Zubha Foods, LLC, 2013 WL 3305542 (W.D. Tex. 2013) (citing New York Life Ins.

Co. v. Brown, 84 F.3d 137 (5th Cir. 1996)). Even if a defendant is technically in default, a

plaintiff is not entitled to a default judgment as a matter of right. Lewis v. Lynn, 236 F.3d 766,

767 (5th Cir. 2001) (per curiam); accord Ganther v. Ingle, 75 F.3d 207, 212 (5th Cir. 1996).

Generally, the entry of default judgment is committed to the discretion of the district court.

Mason v. Lister, 562 F.2d 343, 345 (5th Cir. 1977). Among the factors a district court may

consider when deciding whether to grant a default judgment are: (1) whether the default was

caused by a good-faith mistake or excusable neglect; (2) whether there has been substantial

prejudice; (3) the harshness of a default; (4) whether there are material issues of fact; (5) whether

grounds for a default judgment are clearly established; and (6) whether the court would think it

was obligated to set aside the default on the defendant’s motion. Lindsey v. Prive Corp., 161

F.3d 886, 893 (5th Cir. 1998).

       Federal Rule of Civil Procedure 22 permits a plaintiff “with claims that may expose [it]

to double or multiple liability” to join those persons as defendants in a suit to determine each

defendant’s rights. Fed. R. Civ. P. 22(a)(1). Rule 22 interpleader does not require deposit of

funds into the court’s registry. Murphy v. Travelers Ins. Co., 534 F.2d 1155, 1159 (5th Cir.


                                                  3
1976). Interpleader relief is also available under 28 U.S.C. § 1335. To establish a right to relief

under § 1335, a party must show: (1) it has custody of money or property worth $500 or more;

(2) two or more adverse claimants of diverse citizenship are “claiming or may claim to be

entitled to such money or property, or to any one or more of the benefits arising by virtue of any

note, bond, certificate, policy or other instrument;” and (3) the party has deposited such money

or property in the registry of the Court. 28 U.S.C. § 1335. The statute permits all actual and

potential claimants to be named in an interpleader action so as to ensure complete resolution of

all competing claims.

       “Interpleader actions are decided through a two-step process. The first step is for the

Court to determine whether a proper case for interpleader is presented. To so find, the Court

must determine that there is a single fund with adverse claimants to that fund. If the Court

determines that the requirements for interpleader are met, the next stage of the litigation is to

determine the rights of the claimants.” Fresh Am. Corp. v. Wal-Mart Stores, Inc., No. 3:03-CV-

1299-M, 393 F. Supp. 2d 411, 415 (N.D. Tex. Mar. 31, 2005). The effect of a default judgment

against a defendant named in an interpleader is that the party “who fails to answer the

interpleader complaint and assert a claim to the res forfeits any claim of entitlement that might

have been asserted.” Metro. Life Ins. Co. v. Theriot, No. 08-01480, 2010 WL 4644057 (W.D. La.

Nov. 8, 2010) (quoting Shuqualak Lumber Co., Inc. v. Hardin, No. 1:08CV297-P-S, 2009 WL

2767676, at *1-2 (N.D. Miss. Aug. 27, 2009).

       A district court has the authority to award reasonable attorneys’ fees in interpleader

actions. Rhoades v. Casey, 196 F.3d 592, 603 (5th Cir. 1999). “Fees may be awarded ‘when the

interpleader is a disinterested stakeholder, and is not in substantial controversy with one of the

claimants.’” New York Life Ins. & Annuity Corp. v. Cannatella, 550 F. App’x 211, 217 (5th Cir.


                                                4
2013) (quoting Rhoades, 196 F.3d at 603). A district court may take into account a number of

factors when assessing whether attorneys’ fees are appropriate: “1) whether the case is simple or

involved; 2) whether the stakeholder performed any unique services for the claimants or the

court; 3) whether the stakeholder acted in good faith and with diligence; 4) whether the services

rendered benefited the stakeholder; and 5) whether the claimants improperly protracted the

proceedings.” Id. (quoting 7 Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, Federal

Practice and Procedure § 1719, at 688-89 (3d ed. 2001) and citing Royal Indem. Co. v. Bates,

307 F. App’x 801, 806 (5th Cir. 2009)). Courts in this circuit may apply the lodestar method to

determine whether requested attorney's fees are reasonable and equitable in interpleaders. See

Transamerica Annuity Serv. Corp. v. Symetra Life Ins. Co., No. 16-1426, 2017 WL 3442464

(S.D. Tex. Aug. 9, 2017); Metro. Life Ins. Co. v. Linnear, No. 14-0047, 2014 WL 4678713

(W.D. La. Sept. 18, 2014). Because all that is required in a typical interpleader action is the

“preparation of a petition, the deposit in court or posting of a bond, service on the claimants, and

the preparation of an order discharging the stakeholder,” the amount of the attorney's fee award

is usually moderate. Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice

and Procedure § 1719 (3d ed. 2001).

                                           III. Analysis

       Upon review of the complaint, motions, exhibits, and the record, the Court finds the

following. Midland issued a flexible premium adjustable universal life insurance policy, no.

1503074616, to “Deborah M. Santana” as the owner and insured, with a face value of $250,000

and a Policy date of October 2, 2013. ECF No. 1 ¶ 8. The Policy provides in pertinent parts:

       2.1.1 PROCEEDS PAYABLE – If the Insured dies while this Policy is in effect,
       We will pay the Policy Proceeds to the Beneficiary upon receipt at Our Executive
       Office of due proof of the Insured’s death acceptable to Us. […]


                                                 5
           3.10 BENEFICIARY – On the Policy Date, Beneficiaries are as stated in the
           application. […]

           3.10.1 CHANGE OF BENEFICIARY – You may change a revocable
           Beneficiary. […] We must receive Written Notice informing Us of the change.
           Upon receipt, a change takes effect as of the date the Written Notice was signed
           by the Owner. […] The Policy defines “Written Notice” as “a written form
           satisfactory to Us and received by Us at Our Executive Office.”

Id. ¶ 9.

           On or about August 15, 2016, Midland received a Beneficiary Change Request form for

the Policy which listed the insured as “Deborah Marie Santana-Ayala” and the sole primary

beneficiary as “Heriberto Rodriguez, Significant Other.” Id. ¶ 13. On December 28, 2016,

Midland was notified that Deborah passed away on December 26, 2016. Id. ¶ 15. On or about

February 9, 2016, Midland received a Proof of Death Claimant’s Statement signed “Iris V.

Santana-Ayala” and dated February 6, 2016,2 along with an original death certificate for

Deborah. Id. ¶ 17. Deborah’s death certificate states, in part, that Deborah was “Divorced” at the

time of her death. Id. ¶ 18.

           Midland determined that the August 15, 2016 request to change the beneficiary of the

Policy substantially complied with the terms and conditions of the Policy. Id. ¶ 19. Midland

informed Iris by letter dated May 19, 2017, that it had determined she was not the primary

beneficiary of the Policy. Id. ¶ 20. On or about May 22, 2017, Midland mailed a Proof of Death

Claimant’s Statement form to the last known address for Heriberto. Id. ¶ 21. On or about July 10,

2017, Midland received a letter from the attorney representing Deborah’s Estate and Iris. Id. ¶

22. The letter stated that the attorney had been retained to file a wrongful death action on behalf

of Deborah’s children “due to the misconduct of Mr. Juan Vega against Ms. Santana” and




2
    The Court assumes February 6, 2016 and February 9, 2016 are typographical errors.
                                                          6
requesting that the proceeds of the Policy not be paid until their claim was adjudicated. Id. On or

about January 29, 2018, Midland received a Proof of Death Claimant’s Statement bearing

Heriberto’s signature dated November 18, 2017, along with a certified copy of Deborah’s death

certificate. Id. ¶ 23.

        On February 8, 2018, Midland received a call from the attorney for Deborah’s Estate and

Iris. Id. ¶ 24. The attorney requested confirmation that the claim had not been paid and stated to

Midland that litigation regarding the claim was pending. Id. On January 29, 2019, Midland

received an email from Zolange Lugo-Santana (“Zolange”) stating that she is a daughter of

Deborah and making a number of allegations, including, but not limited to: (a) that Deborah

lacked mental capacity to change the beneficiary of the Policy; (b) that Zolange suspected fraud

in connection with the Policy; and (c) that Deborah was still legally married to Juan at the time

of her death but that they had been separated since 2011. Id. ¶ 25. On February 1, 2019, Midland

received an additional email from Zolange reiterating some of her previous allegations and

stating that Deborah’s death certificate was in the process of being amended to reflect the fact

that she was still legally married at the time of her death. Id. ¶ 26. No amended death certificate

was received by Midland. Id.

        On May 31, 2019, Midland filed its Complaint for Interpleader pursuant to 28 U.S.C. §

1335 and Rule 22 of the Federal Rules of Civil Procedure to resolve competing claims to the

death benefit under flexible premium adjustable universal life insurance policy, no. 1503074616

(the “Policy”), insuring the life of Deborah M. Santana, with a face value of $250,000 and Policy

Date of October 2, 2013. Id. ¶ 8. Midland admits its contractual liability under the Policy in the

amount of $250,000.00, plus applicable interest thereon totaling $308,710.01 (face value of

$250,000 plus $58,710.01 applicable interest). ECF No. 1 ¶ 28. Midland deposited this sum into


                                                7
the Registry of the Court on September 9, 2019. ECF No. 21-2 at 2. Midland is a disinterested

stakeholder claiming no interest in the proceeds of the Policy, and is indifferent as to which of

the Defendants is entitled to those amounts. ECF No. 1 ¶ 32.

1. Midland’s Motion for Judgment on its Interpleader (ECF No. 21)

       Because each element of 28 U.S.C. § 1335 is satisfied, Midland’s interpleader is properly

presented. The proceeds at issue constitute a single fund greater than $500.00 arising out of the

death benefit under the Policy. ECF No. 1 ¶ 28. Midland has received competing claims for the

proceeds from two of the Defendants, Iris and Heriberto, and, by operation of Texas law, the

potential for a claim by Juan exists by virtue of his marriage to Deborah. Id. ¶¶ 16-17, 23-24, 27.

The amount in controversy exceeds $75,000 and each of the Defendants is minimally diverse

from one another and completely diverse from Midland. Id. ¶¶ 1, 6, 8. Finally, Midland

deposited the funds into the Court’s Registry. ECF No. 21-2 at 2. Accordingly, the Court grants

Midland’s Motion for Judgment on its Interpleader (ECF No. 21).

2. Iris’s Motion for Default Judgment (ECF No. 22)

       On June 19, 2019, counsel for Midland served on each of the Defendants via Certified

Mail a copy of Midland’s Complaint, a Notice of Lawsuit, and a Request for Waiver of the

Service of Summons, and provided a return-addressed stamped envelope, requesting that

Defendants waive service of summons in this case. ECF No. 21-1 (Declaration of Sara G. Janes ¶

2). Each Defendant provided an executed Waiver of the Service of Summons, which was filed

with the Court. ECF Nos. 5, 6, 7. Per the Waivers, Defendants were required to respond to the

Complaint on or before August 19, 2019. On September 27, 2019, the Court entered an Order to

Show Cause instructing Defendants to show cause on or before October 21, 2019 as to why the

Court should not direct the Clerk to enter a default against them. ECF No. 13. Iris subsequently


                                                8
sought and received an extension of time to respond, ECF Nos. 15, 16, and filed her Answer on

November 4, 2019. ECF No. 17. Heriberto and Juan did not timely respond to the show cause

order and default was entered by the Clerk against each of them on November 26, 2019. ECF

No. 20. On December 30, 2019, Heriberto filed a motion for leave to file an answer and cross

claim. ECF No. 23.

       With respect to Juan, applying the Lindsey factors, the Court finds no reason that a

default judgment should be avoided. First, to date, Juan has filed no response to the Complaint,

responded to this Court’s Order to Show Cause, or requested an extension of time to respond.

See ECF Nos. 13, 20. Juan is not on military service as defined by 50 U.S.C. § 3911(d). ECF No.

21-1 ¶¶ 6-8. Accordingly, there is no excusable reason justifying his failure to participate in this

action. Lindsey, 161 F.3d at 893. Second, Juan’s “failure to respond threatens to bring the

adversary process to halt.” Ins. Co. of the W. v. H & G Contractors, Inc., No. C-10-390, 2011

WL 4738197, at *3 (S.D. Tex. Oct. 5, 2011) (citing Lindsey, 161 F.3d at 893). Third, the

harshness of default judgment is mitigated by the fact that Juan has forfeited any claim of

entitlement he may have had to the insurance proceeds. See Theriot, 2010 WL 4644057, at *3

(citing Shuqualak, 2009 WL 2767676, at *2 (“A named interpleader defendant who fails to

answer the interpleader complaint and assert a claim to the res forfeits any claim of entitlement

that might have been asserted.”). Fourth, the consequence of Juan’s failure to respond is that

there is no material issue of fact before the Court with respect to any right Juan may have to the

proceeds. Lindsey, 161 F.3d at 893. Fifth, the grounds for default have been clearly established

by Juan’s failure to respond, as noted above. Id. Sixth, the Court is not aware of any facts that

would give reason to set aside the default if challenged by Juan. Therefore, the Court concludes

that default judgment against Juan is proper. Accordingly, the Court grants in part Iris’s Motion


                                                 9
for Default Judgment (ECF No. 22).

3. Attorney Fees and Costs

       Midland seeks an award of $6,732.19 in attorneys’ fees and costs. Iris did not respond or

otherwise object to Midland’s motion for attorneys’ fees. This is a simple case involving only

three claimants, and even though Juan and Heriberto failed to respond, neither the stakeholders

nor the claimants have improperly protracted the proceedings. The identity of the claimants was

not difficult to ascertain, as Heriberto and Iris notified Midland of their purported claims to the

insurance proceeds and Deborah’s family notified Midland that Deborah was married to Juan.

Midland acted in good faith and the services of its attorneys benefited Midland. The firm

representing Midland appears to be a team of seasoned attorneys that should be quite familiar

with the rules of interpleader. Notwithstanding, Midland’s attorneys have billed for matters such

as reviewing a minute order where none was entered and drafting routine documents including a

pro hac vice motion, motion to deposit, and corporate disclosure statement. Midland’s attorneys

also billed to “finalize the Complaint” two weeks after it was filed and billed for five

“conferences” which have no corresponding activity such as client communication, drafting

pleadings, or filing documents.

       Defendant also seeks $200 for pro hac vice admission fees. Courts in the Western District

of Texas and elsewhere within the Fifth Circuit have denied pro hac vice fees as costs “because

they are an expense that an attorney pays for the privilege of practicing law in this Court and are

not normally charged to a fee-paying client...[and because] the opposing side should not be

responsible for paying such costs and fees simply because [a party] chose to be represented by

counsel who are not admitted to practice in this district.” Davis v. Perry, 991 F.Supp.2d 809

(W.D. Tex. 2014) (citing Lofton v. McNeil Consumer & Specialty Pharms., No. 3:05-CV-1531-


                                                10
L, 2011 WL 206165 (N.D. Tex. Jan. 4, 2011) (disallowing pro hac vice fees as costs); Knauff v.

Dorel Juvenile Group, Inc., No. SA-08-CV-336-XR, 2010 WL 2545424, at *1-2 (W.D. Tex.

June 21, 2010) (finding pro hac vice fees not taxable as costs).

       Accordingly, the Court disallows those fees, totaling $1230.50, and awards $5501.69 in

fees and costs.

                                         IV. Conclusion

       Upon the forgoing, the Court GRANTS Plaintiff Midland National Life Insurance

Company’s Motion For Judgment on its Interpleader (ECF No. 21) and GRANTS IN PART

Defendant Iris V. Santana-Ayala’s Motion for Default Judgment (ECF No. 22).

       Accordingly, it is ORDERED:

       1. Midland National Life Insurance Company’s Motion For Judgment on its Interpleader

       (ECF No. 21) is GRANTED.

       2. The Clerk of the Court is DIRECTED to issue a check in the amount of $5501.69 from

       the proceeds deposited with the Registry of the Court, payable to Midland National Life

       Insurance Company c/o Chittenden, Murday & Novotny, LLC, 303 West Madison Street,

       Suite 1400, Chicago IL 60606.

       3. Midland is DISMISSED from this action.

       4. The Court expressly finds under Rule 54(b) of the Federal Rules of Civil Procedure

       that there is no just reason for delaying either enforcement or appeal of the Court’s

       interpleader judgment.

       5. Iris V. Santana-Ayala’s Motion for Default Judgment (ECF No. 22) is GRANTED IN

       PART and DENIED WITHOUT PREJUDICE IN PART.

       6. Default judgment is entered against Juan Carlos Vega-Diaz a/k/a Juan Carlos Vega.


                                                11
7. Iris’s motion for default judgment against Heriberto Rodriguez is DENIED WITHOUT

PREJUDICE.

8. The Clerk is DIRECTED to realign the parties such that Iris V. Santana-Ayala is

Plaintiff and Heriberto Rodriguez is Defendant.

It is so ORDERED.

SIGNED this 2nd day of January 2020.



                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE




                                       12
